DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 16/731,879 filled on 12/31/2019.
Claims 1-20 are presented for examination.

Claim Objections
Claims 3, 9, 18 and 20 are objected to because of the following informalities:
a)	Regarding claim 3, the phrase “the group” should apparently be “[[the]]a group”. Furthermore, the phrase “each information component” in claim 3 should apparently be “each of the plurality of the information components”. Appropriate correction is required.
b)	Regarding claim 9, the phrase “the information on preferred parking space” should apparently be “the information on the preferred parking space”.  Claim 18 is objected for the same reasons as discussed above with respect to claim 9. Appropriate correction is required.
c)	Regarding claim 20, the element “computer-readable non-transitory recording medium” should apparently be “non-transitory computer-readable recording medium” and claim 20 should be written as an independent claim including all the features of claim 11. Appropriate correction is required. 

Drawing/Specification Objections
The drawing is objected to because of the following informalities: 
a.	The drawings, Figs. 4A, 4B, 5, 6, 7, 8, and 9 are not of sufficient quality because of the blurry and small font. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (US 2012/0188100) (hereinafter Min) in view of Ronny et al. (WO 2016/131622, attached English translate is used for claim mapping) (hereinafter Ronny).

Claim 1. Min teaches an apparatus for automated valet parking (See Abstract and Fig 1, discloses “apparatus and method for providing a customized auto-valet parking service”), the apparatus comprising:
a transceiver configured to receive vehicle information (See Abstract, Para. [0055], [0058], “The server device includes a service registration management unit for receiving auto-valet parking profile information that includes information about a vehicle”) and transmit a target position and a guide route to the vehicle (See Para. [0047]-[0048], “The server device 200 generates a route to the location of a final slot ultimately selected by the user and transfers the route to the vehicle 300”, and/or see Para. [0049], “the server device 200 generates a route to the final parking slot using the information about the final parking slot, and provides the route both to the mobile terminal 100 and to the vehicle 300. The vehicle controller 310 of the vehicle 300 performs autonomous driving up to the nearby area of the final parking slot within a parking lot, and thereafter performs autonomous parking”, and/or see Para. [0065]-[0067, “the parking map management unit 220 provides the parking area map to the vehicle 300 so that the parking area map can be used as the basic information (back data) required for vehicle control”); and
a processor configured to determine a parking policy based on the vehicle information received (See Para. [0047], “provides the parking area map only for the auto-valet parking service registered vehicle”) and to determine the target position and the guide route based on the determined parking policy (See Para. [0047], “The server device 200 generates a route to the location of a final slot and transfers the route to the vehicle 300”).
The examiner notes that the prior art, Min teaches the claimed invention except the feature of receive vehicle information from a vehicle; and parking policy based on parking lot information stored.
However, Ronny teaches, receive vehicle information from a vehicle (See Para. [0016], “vehicle to be parked transmits its dimensions to the parking space management system when entering the parking area”); and parking policy based on parking lot information stored (See Para. [0036], “free and occupied areas of the parking area are recognized by means of at least one parking space sensor and the size of the free areas is recorded, and an arriving vehicle is allocated a free area as a parking space depending on the size of the vehicle.”, same as claimed).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Min with the teaching of Ronny to incorporate the feature in order to assign each vehicle a parking space based on the vehicle size and assigned a suitably large parking space for larger vehicle.



Claim 2. The teaching of Min as modified by the teaching of Ronny teaches the apparatus according to claim 1, wherein the vehicle information includes a vehicle identification number (See Min, Para. [0018], [0062], discloses “profile information, which includes information about a vehicle,”), a vehicle class (See Para. [0025], [0062], “vehicle profile information, a conventional scheme”), automated valet parking service utilization information (See Para. [0009], “Auto-Valet Parking (AVP) profile information”), temporary parking service utilization information, a parking area, a preferred parking space type (See Para. [0076], “handicapped parking”), or a parking standard code.

Claim 3. The teaching of Min as modified by the teaching of Ronny teaches the apparatus according to claim 1, wherein the vehicle information includes a plurality of information components, each information component comprising information selected from the group consisting of a vehicle identification number, a vehicle class, automated valet parking service utilization information, temporary parking service utilization information, a parking area, a preferred parking space type, and a parking standard code (See Min Para. [0009], [0018], [0025], [0062], and [0076]).

Claim 4. The teaching of Min as modified by the teaching of Ronny teaches the apparatus according to claim 1, wherein the parking lot information includes a parking lot standard code (See Min, Para. [0064], “optimal parking slots”), a parking lot identifier (See Min, Para. [0063], “ID allocation information”), parking space information (See Min, Para. [0064], “parking space information”, additionally, see Ronny, Para. [0017], “parking space ID”), a parking lot map (See Min Para. [0064], “the parking area map according to an embodiment of the present invention includes pieces of information about customized parking slots that are generated using the auto-valet parking profile information 400”), an individual parking area code (See Min, Para. [0070], [0076]), or an individual parking policy (See Min, Para. [0064], “the customized parking slots are optimal parking slots for the customized auto-valet parking service”). 

Claim 5. The teaching of Min as modified by the teaching of Ronny teaches the apparatus according to claim 1, wherein the processor is configured to determine whether a parking lot’s parking standard matches with the vehicle’s parking standard and to determine the parking policy based at least in part on the vehicle information or the parking lot information (See Ronny, Para. [0016], “use a suitable algorithm to find an optimal parking space for the respective vehicle and to find information about the location of the vehicle”, same as claimed). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Min with the teaching of Ronny to incorporate the feature in order to assign a suitably large parking space for larger vehicle.

Claim 6. The teaching of Min as modified by the teaching of Ronny teaches the apparatus according to claim 5, wherein the processor is configured to generate the parking policy based on the vehicle information when the parking lot’s parking standard matches with the vehicle’s parking standard (See Ronny, Para. [0036], “free and occupied areas of the parking area are recognized by means of at least one parking space sensor and the size of the free areas is recorded, and an arriving vehicle is allocated a free area as a parking space depending on the size of the vehicle”); and
the processor is configured to generate the parking policy based on the parking lot information when the parking lot’s parking standard does not match with the vehicle’s parking standard (See Ronny, Para. [0036], “Allocation of parking spaces on a given parking area, and an arriving vehicle is allocated a free area as a parking space depending on the size of the vehicle”. Additionally, see Para. [0040], “parking sensor system for dynamic parking space allocation”). The examiner notes that Ronny discloses the general conditions of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Min with the teaching of Ronny to incorporate the feature in order to assign a suitably parking space based on the size of the vehicle.

Claim 7. The teaching of Min as modified by the teaching of Ronny teaches the apparatus according to claim 6, wherein the processor is configured to determine the target position and the guide route based on the parking policy, but they do not explicitly spell out wherein the target position and the guide route is determined according to a confirmation signal transmitted from the vehicle when the parking lot’s parking standard does not match with the vehicle’s parking standard. However, Ronny teaches in Para. [0016]-[0019], “a vehicle to be parked transmits its dimensions to the parking space management system when entering the parking area, and a suitable algorithm is used to find an optimal parking space for the respective vehicle and to find information about the location of the vehicle. The system can also be used to recognize after the parking process whether the vehicle is optimally in the parking space and, if necessary, to park the adjacent parking spaces in the size for the next ones”, and Min discloses in Para. [0064], “the customized parking slots are optimal parking slots for the customized auto-valet parking service, which have been generated on the basis of considerations such as the auto-valet parking profile information 400 and parking space information”. The examiner notes that the prior art teaches the general conditions of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Min with the teaching of Ronny to incorporate the feature in order to assign a suitably parking space for the vehicle.

Claim 8. The teaching of Min as modified by the teaching of Ronny teaches the apparatus according to claim 1, wherein the parking policy includes information on an interest parking area, information on a temporary parking type, temporary parking service utilization information, and information on a preferred parking space (See Min, Para. [0009], [0018], [0025], [0062], [0065], and [0077]-[0078]), discloses the general conditions of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Min with the teaching of Ronny to incorporate the feature in order to deploy a seamless valet parking.

Claim 9. The teaching of Min as modified by the teaching of Ronny teaches the apparatus according to claim 8, wherein the processor is configured to determine one or more first parking space candidates corresponding to the interest parking area from among parking spaces in a parking lot, to select one or more second parking space candidates from among the one or more first parking space candidates based on the information on preferred parking space, and to determine one of the selected second parking space candidates as the target position (See Min, Para. [0078], “the user selects a final slot from among customized parking slots and requests the customized auto-valet parking service from the vehicle 300”).

Claim 10. The teaching of Min as modified by the teaching of Ronny teaches the apparatus according to claim 9, wherein the processor is configured to select a third parking space candidate closest to a current location of the vehicle from among the one or more second parking space candidates and to determines the third parking space candidate as the target position (See Min, Para. [0049], “the server device 200 generates a route to the final parking slot using the information about the final parking slot, and provides the route both to the mobile terminal 100 and to the vehicle 300. The vehicle controller 310 of the vehicle 300 performs autonomous driving up to the nearby area of the final parking slot within a parking lot, and thereafter performs autonomous parking”, and/or Para. [0053]-[0054], [0060], “The server device 200 transmits the results of confirmation, indicating whether the parking slot is available, to the user via the mobile terminal 100 ({circle around (5)}). In this case, the candidate group for the parking slots is recommended based on such considerations as routing distance, fuel efficiency, vehicle exit time, parking duration, etc.”).

Claim 11. An automated valet parking method executed by an apparatus communicatively coupled with a vehicle capable of performing autonomous valet parking (See Abstract and Fig 1, discloses “apparatus and method for providing a customized auto-valet parking service”), the method comprising: 
receiving, by the apparatus, vehicle information (See Abstract, Para. [0055], [0058], “The server device includes a service registration management unit for receiving auto-valet parking profile information that includes information about a vehicle”); 
determining, by the apparatus, a parking policy based on the vehicle information received from the vehicle (See Para. [0047], “provides the parking area map only for the auto-valet parking service registered vehicle”); 
determining, by the apparatus, a target position and a guide route based on the parking policy (See Para. [0047]-[0048], “The server device 200 generates a route to the location of a final slot ultimately selected by the user and transfers the route to the vehicle 300”, and/or see Para. [0049], “the server device 200 generates a route to the final parking slot using the information about the final parking slot, and provides the route both to the mobile terminal 100 and to the vehicle 300. The vehicle controller 310 of the vehicle 300 performs autonomous driving up to the nearby area of the final parking slot within a parking lot, and thereafter performs autonomous parking”, and/or see Para. [0065]-[0067, “the parking map management unit 220 provides the parking area map to the vehicle 300 so that the parking area map can be used as the basic information (back data) required for vehicle control”); and 
transmitting, by the apparatus, the target position and the guide route to the vehicle See Para. [0047], “The server device 200 generates a route to the location of a final slot and transfers the route to the vehicle 300”).
The examiner notes that the prior art, Min teaches the claimed invention except the feature of receive vehicle information from a vehicle; and parking policy based on parking lot information stored.
However, Ronny teaches, receive vehicle information from a vehicle (See Para. [0016], “vehicle to be parked transmits its dimensions to the parking space management system when entering the parking area”); and parking policy based on parking lot information stored (See Para. [0036], “free and occupied areas of the parking area are recognized by means of at least one parking space sensor and the size of the free areas is recorded, and an arriving vehicle is allocated a free area as a parking space depending on the size of the vehicle.”, same as claimed).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Min with the teaching of Ronny to incorporate the feature in order to assign each vehicle a parking space based on the vehicle size and assigned a suitably large parking space for larger vehicle.

Claim 12. The teaching of Min as modified by the teaching of Ronny teaches the method according to claim 11, wherein the vehicle information includes a vehicle identification number, a vehicle class, automated valet parking service utilization information, temporary parking service utilization information, a parking area, a preferred parking space, or a parking standard code (See Min Para. [0009], [0018], [0025], [0062], and [0076]).

Claim 13. The teaching of Min as modified by the teaching of Ronny teaches the method according to claim 11, wherein the parking lot information includes a parking lot standard code, a parking lot identifier, parking space information, a parking lot map, an individual parking area code, and an individual parking policy (See Min, Para. [0017], [0063-]-[0064], [0070], [0076]).

Claim 14. The teaching of Min as modified by the teaching of Ronny teaches the method according to claim 11, wherein determining the parking policy comprises: 
determining, by the apparatus, whether a parking lot’s parking standard supported by the apparatus matches with the vehicle’s parking standard supported by the vehicle; and determining the parking policy based on either the vehicle information or the parking lot information according to a result of the determination (See Ronny, Para. [0016], “use a suitable algorithm to find an optimal parking space for the respective vehicle and to find information about the location of the vehicle”, same as claimed). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Min with the teaching of Ronny to incorporate the feature in order to assign a suitably large parking space for larger vehicle.

Claim 15. The teaching of Min as modified by the teaching of Ronny teaches the method according to claim 14, wherein determining the parking policy comprises: 
generating the parking policy based on the vehicle information when the parking lot’s parking standard matches with the vehicle’s parking standard (See Ronny, Para. [0036], “free and occupied areas of the parking area are recognized by means of at least one parking space sensor and the size of the free areas is recorded, and an arriving vehicle is allocated a free area as a parking space depending on the size of the vehicle”); and
generating the parking policy based on the parking lot information when the parking lot’s parking standard does not match with the vehicle’s parking standard (See Ronny, Para. [0036], “Allocation of parking spaces on a given parking area, and an arriving vehicle is allocated a free area as a parking space depending on the size of the vehicle”. Additionally, see Para. [0040], “parking sensor system for dynamic parking space allocation”). The examiner notes that Ronny discloses the general conditions of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Min with the teaching of Ronny to incorporate the feature in order to assign a suitably parking space based on the size of the vehicle.

Claim 16. The teaching of Min as modified by the teaching of Ronny teaches the method according to claim 15, further comprising determining, by the apparatus, the target position and the guide route based on the parking policy, but they do not explicitly spell out wherein the target position and the guide route is determined in response to a confirmation signal transmitted from the vehicle when the parking policy is generated based on the parking lot information. However, Ronny teaches in Para. [0016]-[0019], “a vehicle to be parked transmits its dimensions to the parking space management system when entering the parking area, and a suitable algorithm is used to find an optimal parking space for the respective vehicle and to find information about the location of the vehicle. The system can also be used to recognize after the parking process whether the vehicle is optimally in the parking space and, if necessary, to park the adjacent parking spaces in the size for the next ones”, and Min discloses in Para. [0064], “the customized parking slots are optimal parking slots for the customized auto-valet parking service, which have been generated on the basis of considerations such as the auto-valet parking profile information 400 and parking space information”. The examiner notes that the prior art teaches the general conditions of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Min with the teaching of Ronny to incorporate the feature in order to assign a suitably parking space for the vehicle.

Claim 17. The teaching of Min as modified by the teaching of Ronny teaches the method according to claim 11, wherein the parking policy includes information on an interest parking area, information on a temporary parking type, temporary parking service utilization information, and information on a preferred parking space (See Min, Para. [0009], [0018], [0025], [0062], [0065], and [0077]-[0078]), discloses the general conditions of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Min with the teaching of Ronny to incorporate the feature in order to deploy a seamless valet parking.

Claim 18. The teaching of Min as modified by the teaching of Ronny teaches the method according to claim 17, wherein determining of target position comprises:
selecting one or more first parking space candidates corresponding to the interest parking area from among parking spaces within a parking lot (See Min, Para. [0078], “the user selects a final slot from among customized parking slots and requests the customized auto-valet parking service from the vehicle 300”).; and
selecting one or more second parking space candidates based on the information on preferred parking space from among the one or more first parking space candidates (See Min Para. [0009], [0016], [0018], [0022], [0052]-[0053], [0078], discloses the general conditions of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Min with the teaching of Ronny to incorporate the feature in order to select a suitable parking space according to the vehicle size.

Claim 19. The teaching of Min as modified by the teaching of Ronny teaches the method according to claim 18, wherein determining the target position further comprises selecting one parking space closest to a current location of the vehicle from among the one or more second parking space candidates and determining the selected parking space as a third parking space candidate (See Min, Para. [0049], “the server device 200 generates a route to the final parking slot using the information about the final parking slot, and provides the route both to the mobile terminal 100 and to the vehicle 300. The vehicle controller 310 of the vehicle 300 performs autonomous driving up to the nearby area of the final parking slot within a parking lot, and thereafter performs autonomous parking”, and/or Para. [0053]-[0054], [0060], “The server device 200 transmits the results of confirmation, indicating whether the parking slot is available, to the user via the mobile terminal 100 ({circle around (5)}). In this case, the candidate group for the parking slots is recommended based on such considerations as routing distance, fuel efficiency, vehicle exit time, parking duration, etc.”).

Claim 20. The teaching of Min as modified by the teaching of Ronny teaches a computer-readable non-transitory recording medium storing a program including instructions for performing the automated valet parking method according to claim 11 (See Min, at least Para. [0089]-[0091], “the parking map management unit 220 calculates information about an available parking slot around a relevant parking slot on the basis of the parked state information that has been extracted from the parking completion state information, and stores the information about the available parking slot, and the server device of FIG. 5 provides a customized auto-valet parking service”). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200272950 A1 (PARKING SPACE SERVICE AND MANAGEMENT SYSTEM AND METHOD BASED ON PARKING SPACE STATE INFORMATION);
US 10546495 B2 (Computer-implemented system and method for offering customer priority parking reservations);
US 20150279210 A1 (ORCHESTRATING AUTONOMOUS MOVEMENTS OF PARKED VEHICLES TO OPTIMIZE PARKING EFFICIENCY);
US 2017/0313307 (SERVER FOR OPERATING A PARKING FACILITY);
US 2016/0155331 (Device and Method for operating a parking lot);

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B M M HANNAN/Primary Examiner, Art Unit 3664